Justice COATS,
dissenting.
While it would also have been within the trial court's discretion to exclude evidence of the defendant's prior encounter with his landlord, I do not agree that admitting this evidence amounted to an abuse of discretion. The admission of uncharged misconduct is fundamentally a question of relevance, as to which a trial court must be entitled (at least in the absence procedural error) to considerable discretion. Because I believe the majority's overly mechanical application of the standards we have developed for evaluating uncharged misconduct evidence not only infringes on that discretion but is also likely to mislead trial courts and unnecessarily deprive fact-finders of valuable, relevant evidence in future cases, I respectfully dissent.
Although I disagree with a number of specific points in the majority analysis, central to my objections is its treatment of the third of the considerations we articulated in People v. Spoto.1 Like other evidence generally, in order to be admissible, evidence of uncharged misconduct must be probative of a material issue according to CRE 402 (that is, it must be logically relevant), without its probative value being substantially outweighed by the danger of unfair prejudice. See CRE 408. Uncharged misconduct, however, presents a special case for this determination of "legal" relevance because by definition it evidences bad behavior, creating the risk that a trier of fact will be moved to punish the defendant for reasons other than proof that he committed the crimes with which he is charged. While an inference that the defendant probably committed a particular bad act because such an act would be in conformity with a bad character trait evidenced by his prior conduct may, in some small measure, be probative of an element of a charged offense, the rules of evidence always consider, simply as a matter of policy, that the limited probative value of such an inference is always substantially outweighed by its inherent risk of unfair prejudice. See People v. Rath, 44 P.3d 1033, 1038 (Colo.2002); CRE 404(b).
In Spoto we tried to capture the essence of this balancing of logical relevance and unfair prejudice in the context of uncharged misconduct by dividing it into four separate factors, or considerations. 795 P.2d at 1318. Although the other three are all included in the ultimate balance required by CRE 408, we found it pedagogically useful to identify the logical steps in the process and note the one reason, specified in CRE 404(b), for which this kind of evidence could never be admissible. We did not intend to imply, however, that uncharged misconduct evidence sufficiently probative for some other reason must be excluded merely because it also demonstrates bad character.
In concluding that the logical relevance of the prior act evidence admitted in this case "is not independent of an inference of bad *471character," and that any inference drawn from evidence of the prior act "is impossible to distinguish from the inference that Yu-sem has a bad character," maj. op. at 466, the majority conflates the prohibition against admitting evidence of bad character to prove particular bad conduct and the required assessment of a prior bad act's pro-bativeness for other, legitimate purposes. Uncharged misconduct evidence contains, by definition, an element of unfair prejudice. By emphasizing in Spoto's third enumerated consideration that the logical relevance of such evidence must be independent of an intermediate inference from bad character, we intended merely that the assessment of pro-bativeness, for purposes of the balancing of probative value and prejudicial effect required of every determination of legal relevance, see CRE 403, be independent of any inference from bad character-not that in order to be considered proper, any other purpose must be free of contamination with bad character.
I believe this confusion is exacerbated by the majority's myopic analysis of the purposes for which the prior act evidence in this case could even be considered logically relevant. The defendant did not deny and there was not the slightest question but that he intentionally put others in fear for their lives by threatening them with his service weapon. The only question raised by his assertion of self-defense was whether the defendant reasonably believed it was necessary to defend himself from the use of unlawful physical force by another and whether the degree of foree he used was appropriate.
The purposes for which the prior act was offered and admitted here clearly went to the issue of self-defense, and that issue alone. The trial court instructed the jury as to these purposes in terms virtually identical to those enumerated in CRE 404(b), which were never intended to be precise terms of art or to be mutually exclusive or collectively exhaustive. See Rath, 44 P.3d at 1088. Those purposes with which the majority takes exception as being unnecessary or completely irrelevant, like motive, mental state, knowledge, and absence of mistake or accident, are appropriate ways of instructing a jury that it can consider uncharged misconduct evidence in determining whether the defendant actually believed his threatening behavior was nee-essary, and if so, whether that belief was the result of unreasonable accident or mistake on his part. To suggest, as does the majority, that these terms are relevant only to prove the mens rea of an offense, and not to disprove legal justification or excuse as well, is both hyper-technical and without support in either rule or case law.
Furthermore, the prosecution did not rely solely on this general expression of purposes in the jury instruction but adequately articulated its evidential hypothesis-that a demonstration of the defendant's willingness to use the authority of his office, including using his service weapon, to intimidate and control on a prior occasion made it more likely that he did so on this occasion without legal justification. Although the lack of uniqueness or even similarity in these acts fairly raises a question about the probativeness of the evidence for its offered purpose, this evidential hypothesis is a far ery from merely painting the defendant as a bully; and as we have often held, a far lesser degree of similarity is required to prove intent or awareness than to establish identity. Rath, 44 P.3d at 1042.
In any event, the question posed by admission of the prior act evidence in this case is quite simply whether the trial court abused its discretion by failing to find that the probative value of the evidence for this limited purpose was substantially outweighed by its danger of unfair prejudice. The deference to which such an evidentiary ruling is entitled required the majority to assume the maximum amount of probative value possible and the minimum amount of prejudicial effect. Rath, 44 P.3d at 1043. Whether or not I might suspect that I would have ruled differently had I been the trial judge, I believe the formal distinction between the respective roles of trial and appellate courts with regard to evidentiary matters in general, and matters of relevance in particular, exists for good reason and compels affirmance in this case.
Because I believe the trial court's ruling fell within the limits of its discretion and because I consider the bulk of the majority's *472analysis both unnecessary and potentially misleading, I respectfully dissent.
I am authorized to state that Justice EID joins in this dissent.

. 795 P.2d 1314, 1318 (Colo.1990).